      Case 3:20-cr-02451-WQH Document 44 Filed 06/30/21 PageID.132 Page 1 of 7




 1 RANDY S. GROSSMAN
 2 Acting United States Attorney
   Jonathan I. Shapiro
 3 Assistant U.S. Attorney
 4 California Bar No.: 268954
   Office of the U.S. Attorney
 5 880 Front Street, Room 6293
 6 San Diego, CA 92101
   Tel: (619) 546-8225
 7 Email: jonathan.shapiro@usdoj.gov
 8 Attorneys for the United States
 9
10                         UNITED STATES DISTRICT COURT

11                       SOUTHERN DISTRICT OF CALIFORNIA

12
      UNITED STATES OF AMERICA,                 Case No. 20cr2451-WQH
13
14                                              UNITED STATES’ MEMORANDUM OF
            v.                                  LAW REGARDING RECOMMENDED
15                                              CONDITIONS OF SUPERVISION
16    GREY ZAMUDIO,                             Date: July 19, 2021
17                 Defendant.                   Time: 9:00 a.m.
18
           On June 21, 2021, the Court ordered the United States to provide legal support for
19
     the recommended conditions of supervision proposed by the Probation Department in the
20
     presentence report filed in this matter. The United States files this memorandum as
21
     directed.
22
           Title 18 United States Code, section 3583(d), governs the conditions of supervised
23
     release. In addition to prescribing mandatory conditions of release, the statute gives the
24
     Court discretion to impose additional conditions of supervised release. The Court may
25
     impose any discretionary condition listed in § 3563(b) and “any other condition it considers
26
     to be appropriate . . . .” 18 U.S.C. § 3583(d). The discretionary conditions listed in §
27
     3563(b) include the condition that a defendant “refrain from frequenting specified kinds of
28
     places or from associating unnecessarily with specified persons.” 18 U.S.C. § 3563(b)(6).
      Case 3:20-cr-02451-WQH Document 44 Filed 06/30/21 PageID.133 Page 2 of 7




 1         As noted, the Court has discretion to impose any appropriate condition, so long as
 2 each condition:
 3         (1) is reasonably related to the factors set forth in section 3553(a)(1), (a)(2)(B),
 4         (a)(2)(C), and (a)(2)(D);
           (2) involves no greater deprivation of liberty than is reasonably necessary for the
 5         purposes set forth in section 3553(a)(2)(B), (a)(2)(C), and (a)(2)(D); and
 6         (3) is consistent with any pertinent policy statements issued by the Sentencing
           Commission pursuant to 28 U.S.C. 994(a)
 7
     18 U.S.C. § 3583(d). Section 3553(a) provides, in pertinent part:
 8
           The court, in determining the particular sentence to be imposed, shall consider—
 9         (1) the nature and circumstances of the offense and the history and characteristics of
10         the defendant;
           (2) the need for the sentence imposed—
11                (B) to afford adequate deterrence to criminal conduct;
12                (C) to protect the public from further crimes of the defendant; and
                  (D) to provide the defendant with needed educational or vocational training,
13                medical care, or other correctional treatment in the most effective manner.
14         Construing this statutory framework, the Ninth Circuit has held: “In short, conditions
15 are permissible if they are reasonably related to the goal of deterrence, protection of the
16 public, or rehabilitation of the offender, and ‘involve no greater deprivation of liberty than
17 is reasonably necessary for the purposes of supervised release.’” United States v. Rearden,
18 349 F.3d 608, 618 (9th Cir. 2003) (quoting United States v. T.M., 330 F.3d 1235, 1240 (9th
19 Cir. 2003)). Reiterating that the three goals of deterrence, protection of the public, and
20 rehabilitation “frame our analysis” when imposing conditions of supervised release, the
21 Ninth Circuit “recognized the flexibility and considerable discretion the district courts
22 exercise to impose conditions of supervised release, up to and including limits upon the
23 exercise of fundamental rights.” United States v. Gementera, 379 F.3d 596, 600-01 (9th
24 Circ. 2004). See also United States v. Ross, 476 F.3 719, 721 (9th Cir. 2007) (“We have
25 frequently permitted restrictions on supervised release that infringe on fundamental rights,
26 including First Amendment rights.”); (United States v. Bolinger, 940 F.2d 478, 480 (9th
27 Cir.1991) (“The sentencing judge has broad discretion in setting probation conditions,
28
                                                2                                   20cr2451-WQH
      Case 3:20-cr-02451-WQH Document 44 Filed 06/30/21 PageID.134 Page 3 of 7




 1 including restricting fundamental rights.”). “[R]estrictions infringing upon fundamental
 2 rights are ‘reviewed carefully.’” United States v. Johnson, 626 F.3d 1085, 1090 (9th Cir.
 3 2010).
 4         “[A] condition of supervised release need not relate to the offense as long as the
 5 condition satisfies the goal of deterrence, protection of the public, or rehabilitation.”
 6 Rearden, 349 F.3d at 619. See also United States v. Blinkinsop, 606 F.3d 1110, 1119 (9th
 7 Cir. 2010) (“‘A condition of supervised release does not have to be related to the offense
 8 of conviction,’ because the sentencing judge is statutorily required ‘to look forward in time
 9 to crimes that may be committed in the future’ by the convicted defendant.” (quoting
10 United States v. Wise, 391 F.3d 1027, 1031 (9th Cir.2004))).
11         The statutory framework and caselaw make clear that the Court has broad discretion
12 to impose conditions of supervised release, so long as the Court can articulate a basis
13 establishing that the condition is reasonably related to the goal of deterrence, rehabilitation
14 of the defendant, or protection of the public, and the condition does not involve a greater
15 deprivation of liberty than is reasonably necessary.
16 Conditions ##4, 10 and 11: (i) not possess extremist propaganda, (ii) not associate with
17 white supremacists, (iii) not wear insignias of white supremacy group
18         In Ross, defendant was convicted of making a false statement or representation

19 regarding the acquisition of a firearm in violation of 18 U.S.C. § 924(a)(1)(A). 476 F.3d at
20 720. Based on the defendant’s “apparent white supremacy philosophy,” the Court imposed
21 the following special condition of supervised release:
22         You shall not associate with known neo-Nazi/white supremacist members, known
           neo-Nazi/white supremacist affiliates, or any other organization that advocates
23         engaging in criminal activity or overthrowing the United States government. In
24         addition, you shall not possess neo-Nazi/white supremacist paraphernalia.
25 Id. at 721. Defendant challenged this condition on appeal, arguing that it was vague and
26 overbroad.
27
28
                                                 3                                   20cr2451-WQH
      Case 3:20-cr-02451-WQH Document 44 Filed 06/30/21 PageID.135 Page 4 of 7




 1         The Ninth Circuit rejected the defendant’s challenge. The Ross court reiterated the
 2 limitations on the imposition of conditions of supervised release, that is, that they be
 3 “’reasonably related’ to the goals of deterrence, protection of the public, and rehabilitation
 4 of the offender.” Id. (citing 18 U.S.C. §§ 3583(d)(1) and 3553(a)). Under the circumstances
 5 of the case, the Ninth Circuit had “no difficulty understanding from the record why the
 6 district judge believed that the interests of rehabilitation and public safety would be served
 7 by separating Ross from neo-Nazi/white supremacist influences.” Ross, 476 F.3d at 722.
 8 The Ninth Circuit noted that “[s]pecial conditions ‘may seek to prevent reversion into a
 9 former crime-inducing lifestyle by barring contact with old haunts and associates, even
10 though the activities may be legal.’” Id. (quoting United States v. Bolinger, 940 F.2d 478,
11 480 (9th Cir. 1991)). The Ross court rejected the defendant’s argument that the condition
12 was too broad or constitutionally vague. 476 F.3d at 722-23. Indeed, the Ninth Circuit
13 specifically noted that the special condition provided the defendant with notice that he was
14 barred “from possessing a neo-Nazi uniform (combat boots, arm bands with swastikas, t-
15 shirts with symbols), or neo-Nazi and white supremacist hate music and racist, Nazi-related
16 propaganda containing ‘overt messages of racial hatred.’” Id. at 723. See also United States
17 v. Schave, 186 F.3d 839, 843-44 (7th Cir. 1999) (against defendant’s claim that release
18 condition was unconstitutionally vague, affirming condition that defendant not associate
19 with white supremacist groups or organizations that pursue their aims through violent
20 means); United States v. Showalter, 933 F.2d 573, 576 (7th Cir.1991) (in case where
21 defendant was convicted of possessing an unregistered firearm, upholding a condition of
22 supervised release that the defendant not participate or associate with skinhead or neo-Nazi
23 organizations); Bolinger, 940 F.2d at 480-81 (in case where defendant was convicted of
24 being a felon in possession of a firearm, upholding a condition of supervised release
25 forbidding defendant from participating in any motorcycle clubs, including a specific club);
26 United States v. Schiff, 876 F.2d 272, 276 (2d Cir.1989) (condition forbidding parolee
27 from “associat[ing] with any group that advocates non-compliance with the tax laws” not
28
                                                4                                   20cr2451-WQH
     Case 3:20-cr-02451-WQH Document 44 Filed 06/30/21 PageID.136 Page 5 of 7




 1 vague or overbroad); Malone v. United States, 502 F.2d 554, 555 (9th Cir.1974) (upholding
 2 conditions of probation on a defendant who was convicted of unlawful exportation of
 3 firearms from the United States to the United Kingdom, forbidding him from: participating
 4 in any American Irish Republican movement, belonging to any Irish organization,
 5 participating in any Irish Catholic organization, visiting any Irish pubs, and accepting
 6 employment that would directly or indirectly associate him with any Irish organization).
 7 But cf United States v. Soltero, 510 F.3d 858, 866-67 (9th Cir. 2007) (upholding condition
 8 forbidding defendant from associating with any known member of any criminal street gang
 9 but holding that condition prohibiting defendant from associating with any known member
10 of a “disruptive group” was too broad (possibly including members of a labor union or
11 sports fans) and therefore was not reasonably related to goals of protecting the public or
12 rehabilitation).
13        Regarding possessing or displaying insignia representing a white supremacy group,
14 the Ninth Circuit has upheld similar conditions in the criminal street gang context. See
15 Johnson, 626 F3d at 1090 (9th Cir. 2010) (upholding “restriction on wearing or displaying
16 gang insignia”); Soltero, 510 F.3d at 865 (upholding condition prohibiting the defendant
17 from displaying or possessing “any insignia, emblem, button, badge, cap, hat, scarf,
18 bandana, jewelry, paraphernalia, or any article of clothing which may connote affiliation
19 with, or membership in the Delhi gang”).
20        In this case, Defendant possessed the Turner Diaries, and he marked his tools and
21 weapons with the Nazi “SS” lightning bolt symbol. PSR at ¶ 14. The Turner Diaries is a
22 novel that depicts a race war in the United States that leads to the extermination of non-
23 whites. Defendant was a member of the “Shadow Moses” text group, which was apparently
24 a forum for members to discuss violence against minorities and included discussions that
25 reflected an ideology that viewed blacks as sub-human. PSR at ¶ 21. Defendant made
26 comments that he planned to attend a BLM demonstration to “smash on some BLM.” PSR
27 at ¶ 141.
28
                                              5                                 20cr2451-WQH
      Case 3:20-cr-02451-WQH Document 44 Filed 06/30/21 PageID.137 Page 6 of 7



     Condition #12: not knowingly be present in locations where white supremacists
 1
     gather
 2
           Section 3563(b)(6), specifically allows the Court to impose a condition that requires
 3
     a defendant to “refrain from frequenting specified kinds of places . . . .”
 4
           In United States v. Phillips, 704 F.3d 754, 767 (9th Cir. 2012), the defendant was
 5
     convicted of fraud and money laundering charges, and the district court imposed a
 6
     condition of supervised release “prohibiting [defendant] from ‘frequent[ing] places where
 7
     controlled substances are illegally sold, used, distributed, or administered.’” The defendant
 8
     challenged this condition, arguing that the condition was vague and overbroad and would
 9
     prohibit him from visiting many neighborhoods in Seattle. Id.
10
           The Phillips court rejected the defendant’s challenge. The Ninth Circuit noted that a
11
     “condition of supervised release violates due process ‘if it either forbids or requires the
12
     doing of an act in terms so vague that men of common intelligence must necessarily guess
13
     at its meaning and differ as to its application.’” (quoting United States v. Soltero, 510 F.3d
14
     858, 866 (9th Cir.2007)). The Ninth Circuit concluded “that a reasonable person would
15
     understand that the prohibition on ‘frequent[ing] places’ where illegal drugs are used or
16
     sold prohibits [defendant] from knowingly going to a specific place where drugs are
17
     illegally used or sold, but that it does not prohibit him from living in Seattle or going to a
18
     given neighborhood simply because a person is selling drugs somewhere within that
19
     neighborhood.” Phillips, 704 F.3d at 768 (emphasis in original) (citing United States v.
20
     King, 608 F.3d 1122, 1128 (9th Cir.2010) (noting that violations of supervision conditions
21
     “require an element of mens rea ”). See also United States v. Ly, 650 Fed.Appx. 503, 507
22
     (9th Cir. May 25, 2016) (holding that supervised release condition was not
23
     unconstitutionally vague where defendant was prohibited from “knowingly” frequenting
24
     places where controlled substances may be found) (emphasis in original); United States v.
25
     Daniels, 541 F.3d 915, 928 (9th Cir. 2008) (for defendant convicted of possessing child
26
     pornography, upholding supervised release condition preventing defendant from “loitering
27
     around or living near areas where children frequent”); United States v. Schwartz,
28
                                                 6                                    20cr2451-WQH
     Case 3:20-cr-02451-WQH Document 44 Filed 06/30/21 PageID.138 Page 7 of 7




 1 2019WL6918373 at *6 (E.D. Cal. Dec. 19, 2019) (for defendant convicted of conspiracy
 2 to receive and distribute child pornography, concluding that “banning Defendant from
 3 ‘places primarily used by children’ [was] reasonably related to public protection and
 4 rehabilitation.”)
 5
 6
          DATED: June 30, 2021                 Respectfully submitted,
 7
 8                                             RANDY S. GROSSMAN
 9                                             Acting United States Attorney

10                                             s/ Jonathan I. Shapiro
11                                             JONATHAN I. SHAPIRO
                                               Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           7                                   20cr2451-WQH
